Case 6:20-cv-00812-ADA Document 50-11 Filed 04/30/21 Page 1 of 5




                        Exhibit I
4/23/2021             Case 6:20-cv-00812-ADA
                                       Richardson, Document       50-11
                                                   TX to 800 Franklin        FiledWaco,
                                                                      Avenue #301, 04/30/21
                                                                                        TX - GooglePage
                                                                                                    Maps 2 of 5


                                 Richardson, TX to 800 Franklin Avenue #301,                    Drive 114 miles, 2 hr 14 min
                                 Waco, TX


   Richardson
   Texas

   Get on US-75 S
                                                            3 min (1.2 mi)
            1.    Head northwest on E Main St toward N Greenville
                  Ave
                                                                   0.3 mi
            2.    Turn left onto S Central Expy
                                                                   0.7 mi
            3.    Slight left to merge onto US-75 S
                                                                   0.2 mi


   Take I-35E S and I-35 S to N Interstate 35 Frontage Rd/S
   Jack Kultgen Expy/J H Kultgen Expy in Waco
                                                      1 hr 39 min (111 mi)
            4.    Merge onto US-75 S
                                                                  10.6 mi
            5.    Continue onto I-345/US-75 S
                                                                   0.6 mi
            6.    Continue onto US-75 S
                                                                   0.4 mi
            7.    Keep left to continue on US-75
                                                                   1.0 mi
            8.    Continue onto I-45 S
                                                                   8.3 mi
            9.    Take exit 276A to merge onto I-20 W toward Ft
                  Worth
                                                                   5.5 mi
            10.    Take exit 467B to merge onto I-35E S toward
                   Waco
                                                                  48.3 mi
            11.    Merge onto I-35 S
                                                                  36.6 mi


   Follow S 17th St to Franklin Ave
                                                            5 min (1.8 mi)
            12.    Slight right onto N Interstate 35 Frontage Rd/S
                   Jack Kultgen Expy/J H Kultgen Expy
                                                                   0.1 mi
            13.    Turn right onto S 17th St
                                                                   1.0 mi
https://www.google.com/maps/dir/Richardson,+TX/800+Franklin+Avenue+%23301,+Waco,+TX/@32.2437224,-97.5153782,9z/am=t/data=!4m14!4m1…   1/2
4/23/2021               Case 6:20-cv-00812-ADA
                                         Richardson, Document       50-11
                                                     TX to 800 Franklin        FiledWaco,
                                                                        Avenue #301, 04/30/21
                                                                                          TX - GooglePage
                                                                                                      Maps 3 of 5

            14.     Turn right onto Franklin Ave
                  Destination will be on the right
                                                                   0.7 mi



   800 Franklin Ave #301
   Waco, TX 76701



   These directions are for planning purposes only.
   You may nd that construction projects, tra c,
   weather, or other events may cause conditions to
   differ from the map results, and you should plan
   your route accordingly. You must obey all signs or
   notices regarding your route.




https://www.google.com/maps/dir/Richardson,+TX/800+Franklin+Avenue+%23301,+Waco,+TX/@32.2437224,-97.5153782,9z/am=t/data=!4m14!4m1…   2/2
4/23/2021             Case 6:20-cv-00812-ADA      Document
                                        Plano, Texas to 800 Franklin50-11    Filed
                                                                     Avenue #301,   04/30/21
                                                                                  Waco, TX - Google Page
                                                                                                    Maps 4 of 5


                                 Plano, Texas to 800 Franklin Avenue #301,                       Drive 120 miles, 2 hr 19 min
                                 Waco, TX


   Plano
   Texas

   Get on US-75 S
                                                             4 min (1.0 mi)
            1.    Head west on E 15th St toward K Ave
                                                                    0.6 mi
            2.    Use the left lane to turn left onto N Central Expy
                                                                    0.1 mi
            3.    Use the left lane to take the ramp onto US-75 S
                                                                    0.3 mi


   Continue on US-75 S. Take I-35E S and I-35 S to N Interstate
   35 Frontage Rd/S Jack Kultgen Expy/J H Kultgen Expy in
   Waco
                                                       1 hr 44 min (117 mi)
            4.    Merge onto US-75 S
                                                                    0.5 mi
            5.    Keep left to stay on US-75 S
                                                                   15.8 mi
            6.    Continue onto I-345/US-75 S
                                                                    0.6 mi
            7.    Continue onto US-75 S
                                                                    0.4 mi
            8.    Keep left to continue on US-75
                                                                    1.0 mi
            9.    Continue onto I-45 S
                                                                    8.3 mi
            10.    Take exit 276A to merge onto I-20 W toward Ft
                   Worth
                                                                    5.5 mi
            11.    Take exit 467B to merge onto I-35E S toward
                   Waco
                                                                   48.3 mi
            12.    Merge onto I-35 S
                                                                   36.6 mi


   Follow S 17th St to Franklin Ave
                                                             5 min (1.8 mi)
            13.    Slight right onto N Interstate 35 Frontage Rd/S
                   Jack Kultgen Expy/J H Kultgen Expy
                                                                    0.1 mi
https://www.google.com/maps/dir/Plano,+Texas/800+Franklin+Avenue+%23301,+Waco,+TX/@32.2782594,-97.5008112,9z/am=t/data=!4m14!4m13!1…   1/2
4/23/2021               Case 6:20-cv-00812-ADA      Document
                                          Plano, Texas to 800 Franklin50-11    Filed
                                                                       Avenue #301,   04/30/21
                                                                                    Waco, TX - Google Page
                                                                                                      Maps 5 of 5

            14.     Turn right onto S 17th St
                                                                   1.0 mi
            15.     Turn right onto Franklin Ave
                  Destination will be on the right
                                                                   0.7 mi



   800 Franklin Ave #301
   Waco, TX 76701



   These directions are for planning purposes only.
   You may nd that construction projects, tra c,
   weather, or other events may cause conditions to
   differ from the map results, and you should plan
   your route accordingly. You must obey all signs or
   notices regarding your route.




https://www.google.com/maps/dir/Plano,+Texas/800+Franklin+Avenue+%23301,+Waco,+TX/@32.2782594,-97.5008112,9z/am=t/data=!4m14!4m13!1…   2/2
